Name: Council Regulation (EEC) No 3847/89 of 18 December 1989 amending Regulation (EEC) No 1471/88 as regards imports of sweet potatoes intended for uses other than human consumption and originating in the People's Republic of China for 1990
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|31989R3847Council Regulation (EEC) No 3847/89 of 18 December 1989 amending Regulation (EEC) No 1471/88 as regards imports of sweet potatoes intended for uses other than human consumption and originating in the People's Republic of China for 1990 Official Journal L 374 , 22/12/1989 P. 0005 - 0005 Finnish special edition: Chapter 3 Volume 30 P. 0259 Swedish special edition: Chapter 3 Volume 30 P. 0259 *****COUNCIL REGULATION (EEC) No 3847/89 of 18 December 1989 amending Regulation (EEC) No 1471/88 as regards imports of sweet potatoes intended for uses other than human consumption and originating in the People's Republic of China for 1990 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Whereas Council Regulation (EEC) No 1471/88 of 16 May 1988 concerning the arrangements applicable to imports of sweet potatoes and manioc starch intended for certain uses (1), opens an annual tariff quota subject to zero duty for imports into the Community of sweet potatoes intended for uses other than human consumption, covered by CN code 0714 20 90 and originating in the People's Republic of China; whereas the quantities imported under those arrangements should be maintained for 1990 at the level in force in 1989, HAS ADOPTED THIS REGULATION: Article 1 The second paragraph of Article 2 of Regulation (EEC) No 1471/88 is hereby replaced by the following: 'This quota shall be 600 000 tonnes for 1990'. Article 2 This Regulation shall enter into force on 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1989. For the Council The President R. DUMAS (1) OJ No L 134, 31. 5. 1988, p. 1.